DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group 1, Species A, comprising claims 1-2 and 5-11 in the reply filed on 07/25/2022 is acknowledged.

Claim Objections
Claim 8 is objected to because of the following informalities:
Claim 8 recites “passing the scrubbed air through a filter before the sanitized air to return to the environment” which is improper grammatically and should be corrected. 
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: vacuum system in claim 1.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Looking to the disclosure, it appears the corresponding structure is a fan and equivalents according to fig. 1a.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 5-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, the phrase "may be potentially contaminated" renders the claim indefinite because it is unclear whether the limitation that the air is contaminated is necessarily included in the claimed invention.  See MPEP § 2173.05(d). For the purpose of examination, it is interpreted the air is contaminated.
	Claim 5 is indefinite as it is not clear whether the step of “connecting” is claiming a method step necessitating an act or a structural relationship between the vacuum system and some other component. For the purpose of examination, it is interpreted the limitation is structural.
	Claim 7 is indefinite as the limitations directed towards “Regulations (EU Biocidal Products Regulation (BPR), EU No 528/2012, and the US Federal Insecticide, Fungicide and Rodenticide Act (FIFRA), 40 CFR Part 147)” are limitations directed towards legal regulations which are subject to change by definition, and therefore the scope of the claim and what necessarily satisfies the claim limitation of a “biocide scrubbing solution” according to those regulations is not definite. For the purpose of examination, it is interpreted the biocide is a known biocide.
	The remaining claims are rejected for being dependent on one of the claims above.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 recites “passing the scrubbed air through a filter before returning the sanitized air to the environment” which is already necessitated by claim 1 from which claim depends. There is no further limitations provided by the claim and thus no new narrowing limitations are included in the claim.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1 and 5-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niazi (US 2010/0316534) in view of Aamodt (US 2013/0183749).
	Regarding claim 1, Niazi (US 2010/0316534) teaches A method to extract and sterilize air before return to the environment (Abstract), the method comprising: utilizing a vacuum system to extract and capture airborne aerosol and particulate matters in the air that may be potentially contaminated with harmful bacteria and viruses through an intake port (Figs. 1 and 2 blower fan 14 at inlet port 3, Paragraph [0081]); treating the contaminated air by passing it through a scrubbing solution containing a biocide that is capable of neutralizing and sterilizing the harmful bacteria and viruses (Liquid chemical 2, Paragraph [0070]); and filtering the scrubbed air a using activated carbon and/or HEPA filter to remove any residual biocide (Paragraph [0084] filter 7 at outlet 6). Niazi appears to be silent with regards to multiple activated carbon and HEPA filters.
	Aamodt (US 2013/0183749) teaches an air sterilizing device (Abstract) wherein UV light, Activated Carbon, and HEPA filters are used to treat biocide agent to remove it from an airstream (Paragraph [0110]; Figs. 1 and 2 treatment subsystem 230). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Niazi such that multiple filters including activated carbon and HEPA filters along with UV light are used as the filters 7 to remove biocide from the airstream as taught by Aamodt to arrive at the claimed invention. One would have been motivated to do so in order to better clean the air and to successfully remove biocide from the airstream to arrive at an improved method.
	Regarding claim 5, Niazi further teaches the system is connected in a central air conditioning system, necessarily or at least obviously comprising some static intake vent (Paragraph [0079]).
	Regarding claim 6, Niazi further teaches scrubbing the contaminated aerosols and particulate matters by bubbling the air through a biocide solution (Paragraph [0080], ceramic sparger 5).
	Regarding claim 7, Niazi further teaches utilizing a biocide scrubbing solution containing one or more chemical substance or microorganism that are intended to destroy, deter, render harmless, or exert a controlling effect on any harmful organism (sodium hydroxide is taught specifically, Paragraph [0072]).
	Regarding claim 8, Niazi further teaches passing the air through a filter before returning the sanitized air to the environment (Filter 7 is at the outlet).
	Regarding claim 9, Niazi further teaches the vacuum system pushes or pulls the air through a scrubber solution and a filter media (Paragraph [0080]).
	Regarding claim 10, Niazi in view of Aamodt further teaches utilizing a filter comprised of one or more of a HEPA filter and an activated carbon filter (See the rejection of claim 1 above).



Claim(s) 2 and 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Niazi (US 2010/0316534) in view of Aamodt (US 2013/0183749)  as applied to claims 1 and 5-10 above, and further in view of Kleinberger (US 2019/0063763).
Regarding claims 2 and 11, Niazi in view of Aamodt teaches exposing the air to UV light (see the rejection of claim 1 above) but appears to be silent with regards to the UV light being UV-C light. 
Kleinberger (US 2019/0063763) teaches an air disinfection unit (Abstract) that utilizes UVC light as the UV light (Paragraph [0041]). It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the device taught by Niazi in view of Aamodt such that the UV light used is a UVC light. One would have been motivated to do so at least to take advantage of UVC’s effective pathogen killing properties to arrive at an improved method of sterilizing air. The combination of familiar prior art elements according to known means to arrive at a result that is nothing more than predictable is prima facie obviousness. See MPEP 2143(I)(A) for more details.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRENDAN A HENSEL whose telephone number is (571)272-6615. The examiner can normally be reached Mon-Thu 8:30 - 7pm;.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL A MARCHESCHI can be reached on (571) 272-1374. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/B.H./              Examiner, Art Unit 1799             

/SEAN E CONLEY/               Primary Examiner, Art Unit 1799